Exhibit KINDER MORGAN G.P., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) As of June 30, 2008 (In millions) ASSETS: Current Assets: Cash and Cash Equivalents $ 78.7 Restricted Deposits 275.0 Accounts, Notes and Interest Receivable, Net 1,438.1 Inventories 93.6 Gas Imbalances 9.7 Prepayments and Other 101.7 1,996.8 Notes Receivable – Related Parties 86.4 Investments 1,011.8 Goodwill 5,521.8 Other Intangibles, Net 254.7 Property, Plant and Equipment, Net 15,097.7 Deferred Charges and Other Assets 357.7 Total Assets $ 24,326.9 KINDER MORGAN G.P., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) As of June 30, 2008 (In millions) LIABILITIES AND STOCKHOLDER’S EQUITY: Current Liabilities: Current Maturities of Long-term Debt $ 270.9 Cash Book Overdrafts 46.4 Accounts Payable 1,297.1 Accrued Interest 150.1 Accrued Taxes 58.7 Gas Imbalances 16.4 Other 1,466.9 3,306.5 Other Liabilities and Deferred Credits: Deferred Income Taxes 1,158.6 Other 2,485.0 3,643.6 Long-term Debt: Outstanding Notes and Debentures 7,803.3 Cumulative Preferred Stock 100.0 Value of Interest Rate Swaps 143.6 8,046.9 Minority Interests in Equity of Subsidiaries 3,631.6 Commitments and Contingencies (Note 7) Stockholder’s Equity: Common Stock, $10 Par Value, Authorized, Issued and Outstanding 1,000,000 Shares 10.0 Additional Paid-in Capital 6,389.4 Accumulated Other Comprehensive Loss (701.1 ) Total Stockholder’s Equity 5,698.3 Total Liabilities and Stockholder’s Equity $ 24,326.9 2 KINDER MORGAN G.P., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED BALANCE SHEET (Unaudited) 1.General Kinder Morgan G.P., Inc. is a Delaware limited liability company. In this report, unless the context requires otherwise, references to “we,” “us” or “our” are intended to mean Kinder Morgan G.P., Inc. (the “General Partner”) and its consolidated subsidiaries. We own an interest in Kinder Morgan Energy Partners, L.P., a publicly traded pipeline master limited partnership, referred to in these Notes as Kinder Morgan
